Citation Nr: 1533979	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-14 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for depression as secondary to service-connected residuals of a distal fracture of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran had active service from September 1979 to October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran provided testimony at a video conference hearing before the undersigned in May 2015.  A transcript of this hearing is of record.  


FINDINGS OF FACT

An April 2007 rating decision denied the claim for service connection for depression as secondary to service-connected residuals of a distal fracture of the  left tibia and fibula; the Veteran submitted a notice of disagreement, but he did not perfect a timely appeal, and the April 2007 rating decision became final.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim for service connection for depression as secondary to service-connected residuals of a distal fracture of the left tibia and fibula.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided in a March 2010 letter.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including Temporary Disability Retired List (TDRL) medical records, post-service treatment records, Security Administration (SSA) records and VA examination reports. 

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and  the Veteran testified as to the events in service, symptomatology, and treatment history for his claimed condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to review the issues on appeal.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or  when considered with previous evidence of record, relates to an unestablished     fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran initially sought service connection for depression as secondary to service-connected residuals of a distal fracture of the left tibia and fibula in July 2006.  In a rating decision dated in April 2007 the RO denied the claim based on  the finding that there the evidence failed to show that depression was related to the service-connected residuals the left tibia and fibula fracture, nor was there any evidence of the claimed disability during military service.  The Veteran was informed of the decision and of his appellate rights, and he filed a timely notice of disagreement with this decision, but he did not perfect a timely appeal.  In the absence of a perfected appeal, the April 2007 decision became final.  38 U.S.C.A.   § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence of record at the time of the April 2007 rating decision included the Veteran's service TDRL medical records, VA outpatient treatment records, SSA records, a VA examination report, and written statements from the Veteran and    his sisters asserting that his depression was secondary to the service-connected residuals the left tibia and fibula fracture.  The TDRL medical records contained   no complaints, history or findings consistent with depression.  Post-service VA treatment records contained a diagnosis and treatment for depression and substance abuse disorder, to include an October 2006 diagnosis of major depressive disorder.  A VA examiner in December 2008 diagnosed cocaine abuse and marijuana abuse, and determined that the Veteran did not meet the criteria for a depressive diagnosis.

The evidence received since the prior final denial includes VA treatment records that document a history of depression for which he continued to be followed, a VA examination report, and hearing testimony.  The VA examiner in March 2013 found that the Veteran's current symptoms and level of functioning reported during this examination did not warrant a DSM-IV Axis I or Axis II diagnosis for a mental disorder.  The examiner further found that based on the information the Veteran provided during this assessment, there was no mental disorder that was proximately due to or the result of service-connected residuals of distal fracture tibia and fibula.  The examiner determined that his symptoms were normal for an individual whose planned life path was changed due to unforeseen circumstances.  The VA treatment records and VA examination report while "new" as they were not before previous decisionmakers, are not "material" for purposes of reopening the claim because    the records do not relate to the basis for the prior final denial - evidence that the claimed major depressive disorder was related to service or service-connected disability.  

Also in the record are statements and testimony from the Veteran, and statements from his sister, alleging that his depression is secondary to the service-connected residuals the left tibia and fibula fracture.  Such assertions are not new as they were considered in the prior denial.  Even assuming their credibility, the statements are cumulative and cannot be considered new and material evidence.  

Based on the foregoing, the Board concludes that the additional evidence received since the April 2007 denial is not new and material, and the claim for service connection for depression as secondary to service-connected residuals of a distal fracture of the left tibia and fibula is not reopened.


ORDER

The claim for service connection for depression as secondary to service-connected residuals of a distal fracture of the left tibia and fibula, is not reopened, and the appeal is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


